*261OPINION
By the Court,
Zenoff, C. J.:
The Blossers urge in a petition for rehearing that the opinion filed in this matter on April 9, 1971 erred in certain legal and factual respects. Having reviewed the record and the legal points asserted, we conclude that the aforementioned opinion is correct.
It is also urged that the original mandate be clarified to allow the Blossers to collect interest from the date of their filing suit for specific performance of the sale contract. While it appears respondents have been in possession of the property in question at least some of the time since the filing of the complaint, appellants have not attempted to establish to us, by reference to the record before us, a state of facts conclusively establishing their entitlement to interest running from the date the instant action was commenced. Accordingly, we feel constrained to leave this determination for the court below.
Petition for rehearing or in the alternative for clarification of mandate denied.
Batjer, Mowbray, Thompson, and Gunderson, JJ., concur.